BRETT, Judge.
This is an appeal by Robert Lee Pit-man, Plaintiff in error, defendant below. He was charged by information in the county court of Marshall County, Oklahoma, with the offense of driving an automobile while under the influence of intoxicating liquor (47 O.S.A. § 93). He was tried by a jury, convicted and his punishment assessed at ten days in the county jail. Judgment and sentence was entered accordingly on February 18, 1960, from which this appeal has been attempted.
The State of Oklahoma filed a motion to dismiss the appeal, alleging the following facts: That the judgment and sentence was imposed on February 18, 1960, and that an order extending the time for perfecting the appeal was obtained. The extension was for 60 days from February 18, 1960 in which to prepare casemade and perfect the within appeal. One further extension of sixty days having been granted, it is apparent that the appeal in this case should have been perfected within the 120 days granted the defendant. Pooler v. State, 85 Okl.Cr. 97, 185 P.2d 235; Bouziden v. State, 78 Okl.Cr. 387, 149 P.2d 99. The time for perfecting said appeal lapsed on Friday, June 17, 1960 (there being 29 days in February, 1960), but the casemade herein was not *253filed in this Court until June 20, 1960, three days after the time for perfecting appeal had expired. Stacy v. State, 37 Okl.Cr. 45, 256 P. 63; Woods v. State, Okl.Cr., 348 P.2d 1087. This we regret for we much prefer to dispose of cases upon their merits.
This Court therefore did not acquire jurisdiction within the time provided by law for considering said appeal, and the same is, accordingly, dismissed.
NIX, P. J., concurs.